Case 7:21-cv-01574-VB Document 38

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Hn wn 6 eS a a —— wo-- = -X
CRAIG LEON LIPSAY, : —
Plaintiff, : ORDER REGARDING
: SEALED DOCUMENTS

 

 

V.
21 CV 1574 (VB)
EQUIFAX INFORMATION SERVICES LLC;
EXPERIAN INFORMATION SOLUTIONS,
INC; GENESIS FS CARD SERVICES, INC;
and TRANS UNION LLC,
Defendants.

The Court having So Ordered the parties’ Stipulated Protective Order dated April 19,
2021, which, among other things, contains an addendum providing for the filing of documents
under seal, it is further ORDERED:

1. The parties shall consult and comply with the instructions for filing documents under
seal, as set forth in: (i) Section 6 of the Court’s Electronic Case Filing Rules &
Instructions; (ii) the Court’s “Sealed Records Filing Instructions,” available at
https://nysd.uscourts.gov/programs/records; and (ili) Judge Briccetti’s Individual
Practices.

2. A full and unredacted courtesy copy of any submission of documents electronically
filed under seal shall be provided to Chambers as soon as practicable, marked
“Chambers Copy” and “Contains Confidential Information Filed Under Seal.”

The Clerk is instructed to terminate the motion. (Doc. #36).

Dated: March 29, 2021
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
